Citation Nr: 0703298	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right wrist disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability. 

5.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to an evaluation in excess of 10 
percent for a cervical spine disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran's right wrist disability is not manifested by 
ankylosis.

2.  The veteran's left and right knees are exhibit normal 
range of motion and are without arthritis.

3.  The veteran did not incur hypertension in service or 
within one year following his discharge from service. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right wrist disability have not been met.  38 
U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2006).

4.  Service connection for hypertension is not established.   
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
April 2004 letter.  

The April 2004 letter also advised the veteran of the 
evidence required for his four increased rating appeals and 
the service connection appeal. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran has not received 
notice concerning effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any questions regarding notice of downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the April 2004 
letter when it advised the veteran to send the RO any 
evidence in his possession that would substantiate his 
claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO has obtained all of the veteran's VA and service medical 
records and the veteran has provided the RO with records from 
private physicians.  The veteran has not indicated the 
presence of any other outstanding relevant records and has 
received a medical examination in furtherance of 
substantiating his claims for increased evaluations.  An 
examination with respect to the claim of entitlement to 
service connection for hypertension is not necessary because, 
as discussed below in greater detail, there is no indication 
that hypertension was incurred in service.  Id. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Increased Rating Claims: Right Wrist and Bilateral Knees

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Right Wrist

The veteran's right wrist disability is currently rated under 
Diagnostic Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215 (2006).  10 percent is the maximum rating allowed under 
Diagnostic Code 5215.  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214, 
which provides for higher ratings for favorable and 
unfavorable ankylosis of the wrist, to include a 30 percent 
rating for the major hand and a 20 percent rating for the 
minor hand for ankylosis of the wrist favorable in 20 to 30 
degrees dorsiflexion.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215. 

Turning to the relevant medical evidence, the Board notes 
that the June 2004 VA examination reveals no tenderness or 
mass on palpation of the right wrist.  Moreover, dorsiflexion 
and volar flexion is to 50 degrees.  Inversion and eversion 
were to 20 degrees and the veteran had reasonable grip 
strength.  None of the evidence of record reveals ankylosis 
of the right wrist.  Accordingly, because the evidence 
clearly shows that the veteran's right wrist disability is 
not manifested by ankylosis, entitlement to an evaluation in 
excess of 10 percent for the veteran's right wrist disability 
is not established.  In sum, because ankylosis of the right 
wrist is not shown, the claim must be denied. 

Knees

VA General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  See VAOPGCPREC 23- 
97 (July 1, 1997).  VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating.  If the veteran does not at least 
meet the criteria for a zero percent rating under either of 
those codes, there is no additional disability for which a 
rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows:  flexion limited 
to 60 degrees is noncompensable; flexion limited to 45 
degrees is 10 percent; flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2006). 

It is noted that knee impairments may also be evaluated based 
on limitation of motion, dislocated or removed cartilage, 
nonunion and/or malunion of the tibia and fibula, or the 
presence of genu recurvatum.  The Board also notes that, when 
rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under Diagnostic Code 5003 
when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  In order for a separate rating  
to be assigned, there must be evidence of additional  
disability not already considered in evaluating the  
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14. 

Following the filing of his claim in March 2004, the veteran 
received a VA orthopedic examination in July 2004.  
Examination of the knees revealed healed port sites with no 
effusion or tenderness.  Flexion of the left and right knees 
was to 90 degrees and extension was to zero degrees.  
Lachman's and McMurray's tests were negative.  The cruciate 
and collateral ligaments appeared to be intact.  Motion of 
the knees was without pain.  X-rays revealed grossly normal 
bilateral knee joints.

The veteran is not entitled to an evaluation in excess of 10 
percent for disabilities of the left and right knees.  In 
this regard the Board notes that flexion of the knees is to 
90 degrees, extension is to zero degrees and without pain.  
X-rays reveal normal knee joints and there is no evidence of 
arthritis.  Thus, it appears that the veteran's left and 
right knee disabilities are largely asymptomatic.  
Accordingly, an evaluation in excess of 10 percent is not 
proper.  Further, there is no evidence of subluxation or 
instability to warrant a separate rating under Diagnostic 
Code 5257.

With respect to the veteran's claims for increased 
evaluations the Board notes that there is no evidence of any 
unusual circumstances, such as such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would warrant 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Service Connection Claim: Hypertension

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Where a veteran served continuously for 90 days or more  
during a period of war or during peacetime service after  
December 31, 1946, service connection may also be allowed on  
a presumptive basis for certain disabilities, including 
hypertension, if the  disability becomes manifest to a 
compensable degree within  one year after the veteran's 
separation from service.   38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R.  §§ 3.307, 3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).   
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990). 

The Board has thoroughly reviewed the veteran's service 
medical records, including the veteran's retirement 
examination dated in April 1992, and has found no abnormal 
blood pressure readings and no diagnosis of hypertension.  

Following service, the veteran first received treatment for 
hypertension in 1997 from Patrick Kobett, M.D., as evidenced 
by a letter dated in January 2005, wherein Dr. Kobett states 
that the veteran first sought treatment for hypertension in 
1997.  There is no earlier evidence of hypertension appearing 
elsewhere in the record.  Dr. Kobett states that "it sounds 
obvious that [the veteran's] high blood pressure started 
while he was in the military" based solely on history 
provided by the veteran.  Indeed, Dr. Kobett indicated that 
the veteran had his blood pressure checked "immediately 
after" separation from service, and it was elevated.  
Unfortunately, there is no evidence to corroborate Dr. 
Kobett's statement.  The first medical evidence of high blood 
pressure was in 1997.  

Service connection for hypertension is not established on a 
presumptive or direct basis.  Presumptive service connection 
is not established because, as outlined above, the earliest 
indication of hypertension appears in 1997, well over one 
year following the veteran's discharge from service.  Direct 
service connection is not established because there is no 
evidence of hypertension appearing in the veteran's service 
medical records and no competent and credible medical 
evidence otherwise establishing a relationship between 
service and hypertension.  With respect to the apparently 
favorable medical opinion offered by Dr. Kobett, the Board 
notes that it is not bound by a medical opinion based solely 
upon an unsubstantiated history as related by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, the preponderance of the evidence is against the 
claim and it must be denied.  







ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right wrist disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied. 

Entitlement to service connection for hypertension is denied. 


REMAND

With regard to the claim of entitlement to an evaluation in 
excess of 10 percent for a cervical spine disability, the 
Board first notes that in November 2005, the veteran 
submitted treatment notes from the USMD Hospital at 
Arlington.  The veteran did not submit a waiver of initial RO 
review with this evidence.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006). Thus, while on remand, the 
RO must review this evidence and, if the claim remains 
denied, include such evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated 
development, the RO should readjudicate 
the issue of entitlement to an evaluation 
in excess of 10 percent for a cervical 
spine disability.  If any the 
determination of this clam remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on this claim, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


